Judge Parker
concurring in result.
I concur in the result only. By stamping the record with the notation, no objection made at trial, the appellate defender appeared to be following the requirement stated in State v. Oliver, 309 N.C. 326, 307 S.E. 2d 304 (1983) that a party must alert the appellate court that no action was taken by counsel at trial before asserting plain error or that a defect affected a substantial right which may be noticed although not brought to the attention of the trial judge. For this reason, I do not concur in the second paragraph of the majority opinion.